Citation Nr: 0505588	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  95-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the periods from 
March 14 to August 9 of 1994 and from November 1, 1994 to 
December 2, 1996.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the periods from February 1 to April 17 in 1997, 
from June 1 to September 16 in 1997, and from November 1, 
1997 to July 23, 1999.  

3.  Entitlement to an evaluation of 100 percent for PTSD, 
prior to September 1, 1999.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

In a September 2002 decision, the Board confirmed a 30 
percent evaluation for PTSD for the periods from March 14 to 
August 9 of 1994 and from November 1, 1994 to December 2, 
1996; allowed a 50 percent evaluation for the periods from 
February 1 to April 17 in 1997, from June 1 to September 16 
in 1997, and from November 1, 1997 to July 23, 1999; and 
granted a 100 percent evaluation beginning on September 1, 
1999.  (For the periods of time not covered by these 
determinations, temporary 100 percent evaluations had already 
been assigned for hospitalizations.)  The veteran appealed 
this decision, and, in February 2003, the United States Court 
of Appeals for Veterans Claims (Court) vacated those portions 
of the decision addressing the assigned 30 percent and 50 
percent evaluations, and the effective date of September 1, 
1999 for the 100 percent rating for PTSD.  The Board then 
remanded this case back to the RO in December 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  For the periods from March 14 to August 9 of 1994, from 
November 1, 1994 to December 2, 1996, and from February 1 
until April 17 in 1997, the veteran's PTSD was productive of 
considerable occupational and social impairment, with 
nightmares, flashbacks of Vietnam, and sleep disturbances.

3.  For the period beginning on April 17, 1997, the veteran's 
PTSD has been productive of total occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for 50 percent evaluation for PTSD for the 
periods from March 14 to August 9 of 1994 and from November 
1, 1994 to December 2, 1996 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7 (2004); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period from February 1 until April 17 in 
1997 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2004); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

3.  The criteria for a 100 percent evaluation for PTSD for 
the entire period beginning on April 17, 1997 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran several VA examinations addressing his PTSD, and 
there is no indication of additional medical records, or 
other evidence, that the RO should have obtained at this 
time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in March 2004.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
was advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed rating decision.  However, the 
appealed rating decision was issued in 1998, before the 
enactment of the VCAA.  Moreover, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In August 1994, the veteran was hospitalized at a VA facility 
with complaints of nightmares and flashbacks of Vietnam 
combat experiences.  He also reported intrusive thoughts, 
occasional anxiety attacks, and insomnia.  During the 
hospitalization, he participated in group therapy and in 
supportive psychotherapy.  At discharge in October 1994, he 
was noted to not be suicidal or homicidal.  An Axis I 
diagnosis of PTSD was rendered, and a Global Assessment of 
Functioning (GAF) score of 65 was assigned. 

The veteran underwent a VA PTSD examination in July 1995, 
during which he "seemed glum and downhearted, but serious, 
sober and reliable in his responses."  He reported combat-
related nightmares and a suicide attempt "sometime ago," 
and he noted that he had been out of work following a prior 
hospitalization.  Upon examination, the veteran exhibited a 
dour demeanor but seemed alert and reliable.  He was normally 
oriented.  The Axis I diagnosis was dysthymia, and a GAF 
score of 70 was assigned.  The examiner noted apparently 
"self-inflicted" stress from Vietnam, following substance 
abuse, and indicated that "the evidence for the diagnosis of 
PTSD is not complete."

In December 1996, the veteran was again hospitalized at a VA 
facility.  At this time, he reported memory impairment, 
dissociative episodes preceded by anger, problems with anger 
control, insomnia, and nightmares "about bodies exploding."  
The veteran denied suicidal and homicidal ideation, and there 
was no evidence of psychosis; however, he did report some 
paranoia.  During the hospitalization, he attended groups and 
activities in the facility's PTSD program, and his symptoms 
improved.  When discharged in January 1997, a GAF score of 55 
was assigned.

The veteran underwent a further VA hospitalization in April 
1997, during which he described an increase in nervousness, 
nightmares, flashbacks of evacuation from Vietnam, isolation, 
and shaky and jittery feelings.  He was coherent but had an 
angry mood, and short-term memory loss was noted.  There was 
no evidence of psychosis or reports of suicidal or homicidal 
ideation, but the veteran did state that he often felt 
violent towards those who irritated him.  During the 
hospitalization, he expressed concern over a prior GAF score 
of 55 and indicated that his condition had gotten much worse.  
Over the course of the hospitalization, the veteran was 
placed in the PTSD program and had improved sleep, but 
nightmares and flashbacks continued.  At discharge in May 
1997, a GAF score of 50 was assigned. 

In September 1997, the veteran was admitted for a further VA 
hospitalization.  During this time, he complained of social 
isolation, nightmares, flashbacks, intrusive thoughts of 
Vietnam, depression, sleep problems, and increased anxiety.  
Upon examination, the veteran had fair judgment but poor 
insight.  There was no evidence of delusions or 
hallucinations, and the veteran denied suicidal and homicidal 
ideations.  During the hospitalization, he attended 
individual and group psychotherapy. At discharge in October 
1997, the veteran continued to complain of PTSD problems, and 
a GAF score of 39 was assigned.

The veteran underwent a VA PTSD examination in March 1998, 
during which he reported flashbacks of Vietnam, nightmares of 
exploding body parts, and significant social withdrawal.  
Also, he noted that he had been unemployed since 1989.  The 
mental status examination revealed a normal mood and affect.  
The veteran was mildly anxious, especially when discussing 
Vietnam.  No suicidal or homicidal ideation was noted, and 
the veteran's speech was fluent, with no formal thought 
disorder.  There were no auditory or visual hallucinations, 
delusional thinking, or ideas of reference.  Chronic PTSD was 
diagnosed, and the examiner assigned a maximum GAF score of 
60 for the past year, indicative of mild to moderate 
functional impairment due to symptoms.  

Following this examination, the RO, in an August 1998 rating 
decision, granted service connection for PTSD and assigned a 
30 percent evaluation, effective from March 14, 1994.  
Additionally, temporary 100 percent evaluations were assigned 
for the periods from August 9 until November 1 of 1994, from 
December 2, 1996 until February 1, 1997, from April 17 until 
June 1 of 1997, and from September 16 until November 1 of 
1997.

In July 1999, the veteran was again hospitalized at a VA 
facility for PTSD symptoms.  During this time, he reported 
sleep disturbances, increased arousal, hypervigilance, 
nightmares, flashbacks, intrusive thoughts, avoidance, social 
isolation, and depression.  During the hospitalization, the 
veteran attended group and individual therapy, as well as 
several other classes.  At discharge in August 1999, a GAF 
score of 48 was assigned.

Subsequently, the RO, in a February 2000 rating action, 
assigned a temporary 100 percent evaluation for the period 
beginning on July 23, 1999, with the 30 percent evaluation 
back in effect as of September 1999.  In a subsequent rating 
action in March 2002, the RO increased the underlying 
evaluation for PTSD to 70 percent as of September 1, 2001.  
As noted above, in a September 2002 decision, the Board 
confirmed a 30 percent evaluation for PTSD for the periods 
from March 14 to August 9 of 1994 and from November 1, 1994 
to December 2, 1996; allowed a 50 percent evaluation for the 
periods from February 1 to April 17 in 1997, from June 1 to 
September 16 in 1997, and from November 1, 1997 to July 23, 
1999; and granted a 100 percent evaluation beginning on 
September 1, 1999.  In view of the Court's order of February 
2003, the prior 30 percent and 50 percent evaluations, and 
the effective date of the 100 percent evaluation for PTSD, 
remain at issue in this case.

During the pendency of this appeal, the criteria for 
evaluating PTSD were revised.  The old criteria apply to all 
periods at issue in this case, whereas the new criteria are 
effective only as of November 7, 1996.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 30 percent 
disability rating contemplated definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment. 

A 50 percent disability rating contemplated considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and situations where 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Id.

A 70 percent rating encompassed severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
were of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Id.

A 100 percent rating under the rating criteria in effect 
prior to November 7, 1996 was warranted where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or with totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or for demonstrable inability to obtain 
or retain employment.  Id.  The Court has held that the 
criteria for the 100 percent schedular rating under the 
regulations in effect prior to November 7, 1996 provided 
three independent bases for assignment of a 100 percent 
schedular rating for a psychiatric disorder.  See Johnson v. 
Brown, 7 Vet. App. 95, 97-99 (1994).

Under the revised criteria of Diagnostic Code 9411, PTSD 
which is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004). 

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  Id.

Upon reviewing the evidence of record, the Board observes 
that the veteran's PTSD worsened considerably between 1994 
and 1999, and it appears that this worsening first became 
demonstrable during the VA hospitalization in April and May 
of 1997.

Prior to the hospitalization in April and May of 1997, the 
Board notes that the veteran reported memory impairment, 
dissociative episodes, nightmares, flashbacks, and loss of 
sleep.  These symptoms, in the view of the Board, are 
considerable rather than merely "definite" in degree, thus 
warranting a 50 percent evaluation under the old criteria of 
Diagnostic Code 9411.  However, given that the veteran's GAF 
scores varied from 55 to 70 during this period, signifying 
moderate symptomatology under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), the Board is unable to 
find severe symptoms prior to the noted hospitalization.  The 
Board also notes that the specific symptoms listed in the 
revised criteria for a 70 percent evaluation also were not 
shown during this time.  Accordingly, a 50 percent 
evaluation, but not more, is warranted for the periods from 
March 14 to August 9 of 1994, from November 1, 1994 to 
December 2, 1996, and from February 1 until April 17 in 1997.  
As such, for the first two of the three periods, this 
represents a partial grant.

Beginning with the April 17, 1997 hospital admission, the 
veteran's symptoms worsened markedly.  During his April and 
May 1997 hospitalization, the veteran noted increases in his 
symptoms, and his nightmares and flashbacks continued during 
the hospitalization.  Just as importantly, a GAF score of 50 
was assigned, signifying such symptoms as an inability to 
keep a job under the DSM-IV.  His symptoms worsened during 
his September and October 1997 VA hospitalization, as a GAF 
score of 39 was assigned.  While the March 1998 VA 
examination report suggests a more moderate disability 
picture, these findings seem to be well out of sync with the 
symptoms shown in the VA hospital reports.  Indeed, the 
report of the veteran's 1999 hospitalization indicates 
another very low GAF score of 48.  These GAF scores and 
reports of increased symptoms, taken together with the sheer 
frequency of the veteran's hospitalizations, reflect that it 
is more likely than not that, for the period beginning on 
April 17, 1997, his PTSD resulted in total occupational 
impairment.  Under both versions of Diagnostic Code 9411, 
this warrants a 100 percent evaluation.

Overall, the evidence supports a 50 percent evaluation for 
PTSD for the periods from March 14 to August 9 of 1994, from 
November 1, 1994 to December 2, 1996, and from February 1 
until April 17 in 1997; and a 100 percent evaluation for the 
entire period beginning on April 17, 1997.  To that extent, 
the appeal is granted.  

The Board recognizes that this disposition represents a 
denial in regard to the period from February 1 until April 17 
in 1997, as a 50 percent evaluation was already in effect for 
that period.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim 
as to the noted period in 1997.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

In this case, the Board has based its decision upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned 50 percent evaluation prior to April 17, 1997.  
The Board recognizes that the veteran was hospitalized on 
multiple occasions prior to this date, but these 
hospitalizations have been taken into account in the 
assignment of a 50 percent evaluation, and the hospital 
reports do not reflect employment interference beyond the 
extent contemplated by the 50 percent evaluation.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent evaluation for PTSD is granted for the periods 
from March 14 to August 9 of 1994 and from November 1, 1994 
to December 2, 1996, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied for the period from February 1 until April 17 in 
1997.

A 100 percent evaluation for PTSD is granted for the entire 
period beginning on April 17, 1997, subject to the laws and 
regulations governing the payment of monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


